DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed July 15, 2022 which was filed in response to the Non-final Office Action of April 19, 2022.
The 35 U.S.C. 102(a)(1) rejection of Claims 1-9 and 11-14 as being anticipated by U.S. Patent No. 3,420,089 to Myers (hereinafter MYERS ‘089) is withdrawn in view of the amendments made to the claims.
The 35 U.S.C. 103 rejection of Claim 10 as being obvious over MYERS ‘089 in view of U.S. Patent No. 3,340,101 to Fields, Jr., et al. (hereinafter FIELDS) is withdrawn in view of the amendments made to the claims.

Response to Arguments
Applicant’s arguments, see REMARKS section starting on page 5, filed July 15, 2022, with respect to the rejection(s) of claims 1-14 have been fully considered and are persuasive.  Therefore, the rejections are withdrawn.  However, upon further consideration, new grounds of rejection is made in view of U.S. Patent No. 3,339,387 to MYERS as explained below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,339,387 to Myers, hereinafter MYERS.
Regarding Claim 1, MYERS discloses a device (Figs. 2 and 3; col. 4, line 11-15) for holding a metal sheet (18 and 19 in Fig. 3; col. 3, line 37-40) on an annular rim of a mold tool (66 in Fig. 3; col. 4, line 29-30), the rim surrounding a female mold in the mold tool (base 66 is the “female mold” in that it receives ram 70), the device comprising:
a flexible conduit (bladder 74 in Fig. 3; col. 4, line 48-58) comprising a fluid (col. 4, line 55-58 states oil is pumped into bladder 74);
a pressure applicator (head 68 in Fig. 3; col. 4, line 25) configured to provide a pressure to the fluid in the flexible conduit (head 68 confines bladder 74 within a U-shaped channel (see ‘Channel’ annotation in Fig. 3 of MYERS below) such that bladder 74 presses against diaphragm 19 when oil is pumped into bladder 74); 
an annular contact surface (the lower steel sheet of bladder 74 and walls of the U-shaped channel; col. 4, lines 53-55.  See ‘Walls’ annotation in Fig. 3 below) configured to contact the metal sheet opposite to the rim (the lower steel sheet of bladder 74 and walls of the U-shaped channel contact metal sheet diaphragm 19 opposite the rim of base 66 as shown in Fig. 3);
wherein the flexible conduit is configured to transmit the pressure in the fluid to the contact surface such that the contact surface provides a holding force to the metal sheet on the rim of the mold tool (oil pumped into bladder 74 pressurizes it and transmits the pressure through the lower steel sheet of bladder 74 to metal sheet diaphragm 19), wherein the holding force is equal on each position of the contact surface (pressure created by oil being pumped into bladder 74 is equally distributed within bladder 74),
wherein the device comprises an annular channel comprising a first wall and a second wall (see Channel and Walls annotation in Fig. 3 below), wherein the first wall and the second wall are configured to be arranged on the metal sheet opposite to the rim (Walls are on opposite side of metal sheet diaphragm 19 from rim of base 66 in Fig. 3), wherein the flexible conduit is arranged in the channel between the first wall and the second wall (bladder 74 is arranged in Channel between Walls as shown in the annotations in Fig. 3 below),
wherein channel is arranged in annular U-shaped profile (Channel in Fig. 3 is annularly arranged in U-shaped profile), and
wherein the U-shaped profile comprises the contact surface (Walls of Channel and the lower steel sheet of bladder 74 make up the contact surface).

    PNG
    media_image1.png
    415
    839
    media_image1.png
    Greyscale


Regarding Claim 6, MYERS anticipates the device of Claim 1 as explained above.  MYERS further discloses wherein the pressure applicator (68 in Fig. 3) comprises an adjustable clamp (76 in Fig. 3; col. 4, line 55-58) being configured to provide pressure to the fluid in the flexible conduit (74 in Fig. 3).
Regarding Claim 7, MYERS anticipates the device of Claim 1 as explained above.  MYERS further discloses wherein the pressure applicator (head 68 in Fig. 3) comprises an applicator body (the upper horizontal surface of the Channel which holds bladder 74) being arranged in contact with the flexible conduit and being configured to press the flexible conduit (head 68 presses bladder 74; col. 4, line 46-58).
Regarding Claim 8, MYERS anticipates the device of Claim 1 as explained above.  MYERS further discloses a system (Figs. 1 and 2) comprising:
a mold tool (66, 68 and 70 in Fig. 3) having a female mold (base 66 in Fig. 3), and a rim surrounding the female mold (rim of base 66 in Fig. 3);
at least one fixation element (latch 62 and keeper 64in Fig. 2; col. 4, line 21-22); and
a device according to claim 1 (MYERS disclose the device according to Claim 1 as explained in the rejection of Claim 1 above);
wherein the at least one fixation element connects the device to the mold tool (latch 62 and keeper 64 connects head 68 to base 66 as described at col. 4, lines 46-48).
Regarding Claim 9, MYERS anticipates the system of Claim 8 as explained above.  MYERS further discloses wherein the fixation element comprises at least one non-adjustable clamp.  Latch 62 and keeper 64 are shown as non-adjustable in Fig. 2 in that they only pivot between latched and un-latched positions.
Regarding Claim 13, MYERS discloses a method (col. 3, line 47 through col. 4, line 58) for holding a metal sheet (diaphragm 19 in Fig. 3) on a rim of a mold tool (rim of base 66 in Fig. 3), the rim surrounding a female mold in the mold tool (base 66 is the “female mold” in that it receives ram 70 as shown in Fig. 3), the method comprising the following steps:
a) arranging a metal sheet on a rim of a mold tool, the rim surrounding a female mold of the mold tool (col. 4, line 36-42);
b) arranging a contact surface of a device according to claim 1 opposite to the rim on the metal sheet (col. 4, line 46-55); and
c) providing pressure to the fluid of the device to hold the metal sheet on the rim with the pressure applicator of the device (col. 4, line 55-58).
Regarding Claim 14, MYERS anticipates the method of Claim 13 as explained above.  MYERS further discloses fixing the device to the mold tool.  See col. 4, line 21-28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MYERS in view of U.S. Patent No. 3,340,101 to Fields, Jr., et al., hereinafter FIELDS.
Regarding Claim 10, MYERS anticipates the system according to Claim 8 as explained above.  The mold tools disclosed by MYERS may be considered as creep-forming molds which apply pressure through a fluid acting on the tool’s diaphragm.  MYERS does not disclose a creep-forming mold tool which uses suction from a suction device.
FIELDS discloses a forming die body (10 in Figs. 1 and 2; col. 4, line 64) with a female die surface shaping member (11 in Figs. 1 and 2; col. 4, line 68) having bleed holes (13 in Figs. 1 and 2; col. 4, lines69-70) along the bottom.  A vacuum manifold (14 in Figs. 1 and 2; col. 4, line 72) is connected to a pump (15 in Figs. 1 and 2; col. 4, line 73) which evacuates the cavity of the female die to deform a metal blank (B in Figs. 1 and 2; col. 4, line 75) held across the opening of the female die by clamping means (16 and 17 in Figs. 1 and 2; col. 5, lines 15-17) to the shape of die surface 11.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the pressurized fluids disclosed by MYERS with vacuum suction as taught by FIELDS as an art recognized equivalent for the same purpose of deforming metal sheets.  See M.P.E.P. §2144.06,II.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MYERS in view of MYERS ‘089.
Regarding Claim 11, MYERS discloses the system according to Claim 8 as explained above.  MYERS is silent regarding the particular type of parts which can be made using the disclosed device, mentioning only that titanium is the type of metal intended to be used with the device.  Col. 4, line 50-53 makes reference to then-copending application serial number 321,472 which matured into U.S. Patent No. 3,420,089 to Myers (i.e. MYERS ‘089).
MYERS ‘089 teaches at col. 1, line 19-26 the variable pressure drawpress taught therein may be used to make pressure tank ends.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the device disclosed by MYERS to make pressure tank ends as disclosed in companion patent MYERS ‘089.
Regarding Claim 12, MYERS discloses the system according to Claim 8 as explained above.  MYERS is silent regarding the particular type of parts which can be made using the disclosed device, mentioning only that titanium is the type of metal intended to be used with the device.  Col. 4, line 50-53 makes reference to then-copending application serial number 321,472 which matured into U.S. Patent No. 3,420,089 to Myers (i.e. MYERS ‘089).
MYERS ‘089 teaches at col. 1, lines 9-26 the variable pressure drawpress is capable of being used to create parts used in the aerospace industry, such as a shell of a fuselage.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the device disclosed by MYERS to make a shell of a fuselage based upon the teaching of companion patent MYERS ‘089.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725